DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term UDIMET 720, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The use of the term NIMONIC 90, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The use of the term NIMONIC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, line 3, “having has” should read –having--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 26 recites the limitation "the direction of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 discloses a “forging material”.  This term is unknown to Examiner thus rendering the claim indefinite.  It appears in paragraph [0026] that Applicant may be attempting to act as their own lexicographer, defining “forging material” as “e.g., of Udimet720, Nimonic90 or Nimonic115”.  This is not a sufficient definition for two reasons.  First, Applicant uses “e.g.” meaning “for example”.  Because of this, the examples given are not a complete definition of what a “forging material is.  Second, if Applicant is defining a “forging material” as one of Udimet720, Nimonic90 or Nimonic115, it should be understood that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of a rotor blade airfoil and, accordingly, the identification/description is indefinite.
Claim 29 discloses a “forging material”.  This term is unknown to Examiner thus rendering the claim indefinite.  It appears in paragraph [0026] that Applicant may be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-21, 23 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2017/0044906 (Mongillo et al. hereinafter).
With regard to claim 16, Mongillo et al. discloses a stator vane for a turbine of a turbomachine, the stator vane comprising: 
a stator vane airfoil (60); 
an inner shroud (63); and
an outer shroud (63), the inner shroud (63) and the outer shroud (63) bounding an annular space radially with respect to a longitudinal axis (A) of the turbomachine, working gas conveyed in the annular space during operation;
the stator vane airfoil (60) having a stator vane airfoil channel (64) extending through an interior between a radially inner inlet (where flow (F) enters the vane) and a radially outer outlet (where flow (F) exits the vane at the trailing edge),
the inlet being disposed in such a manner that a gas flowing through the stator vane airfoil channel (64) during operation is at least partially formed of the working gas conveyed in the annular space so that the gas including the working gas is redistributed from radially inward to radially outward (paragraph [0046]).
With regard to claim 19, Mongillo et al. discloses the stator vane as recited in claim 16 wherein the inlet of the stator vane airfoil channel is disposed at a leading edge (65) of the inner shroud (63) of the stator vane (60), the leading edge (65) pointing in an upstream direction relative to the flow of the working gas through the annular space 
With regard to claim 20, Mongillo et al. discloses a turbine module comprising the stator vane as recited in claim 16 (paragraph [0002]).
With regard to claim 21, Mongillo et al. discloses the turbine module as recited in claim 20 further comprising a rotor blade (62) disposed upstream of the stator vane (60) relative to the flow of the working gas through the annular space, the rotor blade (62) having a rotor blade inner shroud and a rotor blade airfoil Fig. 2), a downstream-pointing trailing edge of the rotor blade inner shroud having an axial overlap with an upstream-pointing leading edge of the inner shroud (63) of the stator vane (60) in order to form a labyrinth seal (Fig. 2).
With regard to claim 23, Mongillo et al. discloses the turbine module as recited in claim 21 wherein the turbine module is designed so that sealing fluid flows through the labyrinth seal from radially inward to radially outward during operation, the sealing fluid at least partially being suctioned off through the inlet of the stator vane airfoil channel and flowing through the stator vane airfoil channel as part of the gas (paragraph [0046]).
With regard to claim 28, insofar as claim 28 is definite, Mongillo et al. discloses the turbine module as recited in claim 20 further comprising a rotor blade (62) downstream of the stator vane (60) and having a rotor blade airfoil made of a forging material.
With regard to claim 29, insofar as claim 29 is definite, Mongillo et al. discloses the turbine module as recited in claim 20 further comprising a rotor blade (62) 
With regard to claim 30, Mongillo et al. discloses a method for operating the turbine module as recited in claim 20 comprising conveying the working gas in the annular space, and flowing the gas from radially inward to radially outward through the stator vane airfoil channel (64), the gas being at least partially formed of the working gas conveyed in the annular space so that the gas including the working gas is redistributed from radially inward to radially outward (paragraph [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22 and 24-27Mongillo et al. in view of USP 3,746,462 (Fukuda hereinafter).
With regard to claim 17, Mongillo et al. discloses all of the limitations except for wherein the outlet of the stator vane airfoil channel is disposed radially outwardly of the outer shroud of the stator vane.
Fukuda teaches a stator vane (7) with an airfoil channel (37) inlet at a radially inner portion of an inner shroud (13) and an outlet (41) that is radially outwardly of the outer shroud (15) and aft of the trailing edge (Fig.’s 1 and 3) and a sealing fin (21, 22, 27, 29) at the radially inner portion of the radially inner shroud (13).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Mongillo et al. by providing that the outlet of the stator vane airfoil channel is disposed radially outwardly of the outer shroud of the stator vane and aft of the trailing edge and a sealing fin at the radially inner portion of the radially inner shroud as taught in Fukuda for the purposes of improving the general overall efficiency of the turbine (col. 2 lines 24-34 of Fukuda).
With regard to claim 18, the Mongillo et al. modification with regard to claim 17 discloses the stator vane as recited in claim 17 wherein the outlet (41) of the stator vane airfoil channel is offset from a trailing edge (67) of the stator vane airfoil in a downstream direction relative to the flow of the working gas through the annular space.
With regard to claim 22
With regard to claim 24, the Mongillo et al. modification with regard to claim 17 discloses the turbine module as recited in claim 20 further comprising a rotor blade (62) disposed downstream of the stator vane (60) relative to the flow of the working gas through the annular space, the rotor blade (62) having a rotor blade airfoil as well as a rotor blade inner shroud and a rotor blade outer shroud, the outlet (41) of the stator vane airfoil channel (37) is disposed in such a manner that the gas flowing through the stator vane airfoil channel (37) is at least partially by-passed radially outwardly of the rotor blade outer shroud.
With regard to claim 25, the Mongillo et al. modification with regard to claim 17 discloses the turbine module as recited in claim 24 wherein an amount of the gas that is by-passed radially outwardly of the rotor blade outer shroud is selected such that the amount of gas blocks the working gas from flowing directly out of the annular space and over the outer shroud of the rotor blade (Fig. 1 and 3 of Fukuda).
With regard to claim 26, insofar as claim 26 is definite, the Mongillo et al. modification with regard to claim 17 discloses the turbine module as recited in claim 24 wherein the outlet (41) of the stator vane airfoil channel (37) is provided in such a manner that the gas flowing through the stator vane airfoil channel exits divergently from the direction of rotation.
With regard to claim 27, the Mongillo et al. modification with regard to claim 17 discloses the turbine module as recited in claim 24 wherein the outlet (41) of the stator vane airfoil channel (37) is provided in such a manner that the gas flowing through the stator vane airfoil channel exits at a different velocity or in a different direction than a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2018/0209285 and 2014/0219788 disclose vanes with inner and outer shrouds and interior channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745